UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4719



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMIE TASHAWN WILLIAMSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00757-TLW)


Submitted:   January 31, 2007             Decided:   March 15, 2007


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., Florence, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamie Tashawn Williamson pled guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000), and was sentenced to 100 months in prison.                    Williamson

appealed, and we vacated his sentence in light of United States v.

Booker, 543 U.S. 220 (2005), concluding that the sentence violated

his Sixth Amendment rights.     On remand, the district court applied

a cross-reference to U.S. Sentencing Guidelines Manual (“USSG”) §

2A2.1(a)(1) (2002) (Assault with Intent to Commit Murder; Attempted

Murder), considered the advisory guideline range and the factors in

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and reimposed a

100-month   sentence.      Williamson       appeals,    and   we   affirm        his

sentence.

            Williamson contends that the district court should have

applied the cross-reference in USSG § 2A2.2 (Aggravated Assault),

not USSG § 2A2.1(a)(1).         Where, as here, the facts are not

contested, the issue is a legal one, and this court’s review is de

novo.    United States v. Fullilove, 388 F.3d 104, 106 (4th Cir.

2004).   Our careful review of the record leads us to conclude that

the district court properly applied the cross-reference to USSG

§ 2A2.1(a)(1).     Williamson and his friend, Mike Jefferson, saw the

victim   outside     a   convenience    store,     and,       after      a     brief

conversation,    Jefferson   told    Williamson    to    “wet”     the       victim.

Williamson responded by pulling a gun, telling the victim he was


                                    - 2 -
going to die, and firing twice at the victim from about twelve feet

away.   We conclude that the district court did not err in applying

the cross-reference to § 2A2.1(a)(1).

           Accordingly,   we   affirm    Williamson’s   sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -